                Case 19-12220-KBO              Doc 37       Filed 10/18/19         Page 1 of 27



                         IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE

In re:                                                     ) Chapter 11
                                                           )
YUETING JIA,1                                              ) Case No.: 19-12220 (KBO)
                                                           )
                                   Debtor.                 )

      NOTICE OF FILING OF CHINESE TRANSLATION OF 2019 CREDITOR TRUST
                          NON-BINDING TERM SHEET


                   PLEASE TAKE NOTICE that Yueting Jia, debtor and debtor in possession in

the above-captioned bankruptcy case, hereby files a certified Chinese translation of the 2019

Creditor Trust Non-Binding Term Sheet, a true and correct copy of which is attached hereto as

Exhibit “A”.

Dated: October 18, 2019                                 PACHULSKI STANG ZIEHL & JONES LLP

                                                        __/s/ James E. O’Neill ___
                                                        Richard M. Pachulski (CA Bar No. 90073)
                                                        Jeffrey W. Dulberg (CA Bar No. 181200)
                                                        Malhar S. Pagay (CA Bar No. 189289)
                                                        James E. O’Neill (DE Bar No. 4042)
                                                        919 N. Market Street, 17th Floor
                                                        Wilmington, DE 19801
                                                        Tel: (302) 652-4100
                                                        Fax: (302) 652-4400
                                                        Email: rpachulski@pszjlaw.com
                                                                jdulberg@pszjlaw.com
                                                                mpagay@pszjlaw.com
                                                                joneill@pszjlaw.com

                                                        Proposed Attorneys for Debtor and Debtor in
                                                        Possession




  1
   The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
  91 Marguerite Drive, Rancho Palos Verdes, CA 90275.



DOCS_DE:225860.1
               Case 19-12220-KBO   Doc 37   Filed 10/18/19   Page 2 of 27




                                    EXHIBIT A




                                      2
DOCS_DE:225860.1
            Case 19-12220-KBO       Doc 37     Filed 10/18/19     Page 3 of 27




                      DECLARATION AND CERTIFICATION


We, Ko & Martin - Certified Interpreters and Translators, declare that we are


(P)    Licensed Court Interpreters for the State of California


We are certified to interpret and translate from the Chinese language to the English
language and from the English language to the Chinese language.

We further declare that we have reviewed and edited the attached document from the
English language to the Chinese language.

We declare to the best of our abilities and belief, that this is a true and accurate
translation of the English language text of 2019 Creditor Trust Non-Binding Term Sheet


                         Specific Description of the Document


                      2019 Creditor Trust Non-Binding Term Sheet


We declare under penalty of perjury under the laws of the State of California that the
foregoing is true and correct.

This declaration is signed this 16th day of October, 2019 in Los Angeles, California.



Lingling Men Martin
President of Ko & Martin - Certified Interpreters
Toll Free: 1-888-696-7068
www.komartin.com



//Lingling Martin//
Signature
               Case 19-12220-KBO        Doc 37      Filed 10/18/19      Page 4 of 27



                            2019       s       W

                   r      BYTC                           s                   Y
                     2019    s                        I   s        n      「
    b              i       B   C         《          YT     s 「 O a West
Coast LLC                                BWest CoastC      90,588,235        100
                          BWest Coast    C                     b Smart King Ltd.
     147,058,823 B 》                    Smart KingI
B》                                         B》           Smart King      I
                 B          C c                o    b                     O i
  《                                     / 》               《                     ”
                                                        B      C     ii     2019
  5 15           Smart King 。                             SK MKAI           iii
  2018 12 31                  Smart King YT                      ”
                         c                      B       C

                                               YT           ”                          FF Top
Holding Ltd.        BFF TopC    g                       f
                       Y SK MKA
West Coast           Smart King


                                                    「       s       b                  n
                       「           s       b                                           s
                                   n       「

                                                    《                    o
                                       s「                                              a
                                    b                               b                      b
                                                B           C


       o                           o            O

                       a.    West Coast            30.8% Smart King
                                       YT Faraday Future 《
                             《             YT               $8.157 t
                                        c          10%               Pacific
                       Technology Holding LLC           20%           ;

                       b.      Smart King      $147,058,823     ;
    Case 19-12220-KBO         Doc 37       Filed 10/18/19       Page 5 of 27




           C.          o
           B          oC

                  s                                     o


「          B       「    C                   YT          「            b        o          。
           101    5             a W                      「                    「
                   「                「                     YT             n   。 11
                                  b B               C            b            o
                        「         b

           B            「   C Allowed Debt Claim Allocation Amount
                        b B   C       「          W


           B              「   C(Allowed Debt Claim Distribution Amount)
                      「          T         c            O1.         s
                          P2.    「 s                o
             a.       YT      s              oPb.         YT         s
                         oPc. YT                      s
                                                 o 3.
                                                 「


           B          n       「   C                 o                    。 11
             「                                                           YT
                                「                                    s               b


                        「         s            YT                                    s
                              「            《                n                        ”
                              f            P            「        s
                                  「                                                      Y
                                                            「            s
           YT             s                                       o          o
              「                            「            s       YT               s
             Y/                   o        o

                        s         「
                      s                                     o


                                       2
    Case 19-12220-KBO         Doc 37            Filed 10/18/19          Page 6 of 27




n       「                               YT       O      a                                B
            n       「       C                                       n        「
                         West Coast                 Smart King
            YT                                           s     P b               West Coast
                   10%     Smart King                 10%                          n     「
                            n      「                      》    「                 s
            W                                                                        A
              B                    C            Y
                                   s            《

                s                         O a                        n       「
            West Coast                Smart King                     s
                n                                     n          「               s
                                                                         Y   b         》
                                  n         「                    s       n                   n
            「

                    n       「                       s
                                        YT                               s
            n       「
            「    s            s             YT          「

    o            s            FF Top                              Smart King
              P                                   、             a Smart King
                                        b
                         SK MKA

                                                                     。       6               6
                     B                  C                                     b
                                  d         90        c              s       f
                              1                     3                          B         s
              C                                             o                        、
                                      s                              s                       d
              90                       s          f                               s

                                        Smart King
                 n                                           n                    n
                                        n                                         IPO    B
                          C           YT                                         d    90
                          s             s                       f
                                                                         Smart King

                                            3
    Case 19-12220-KBO       Doc 37       Filed 10/18/19         Page 7 of 27




                             [T 3        ]                  1
            BYT               C

               a                                  YT                s              b    YT
                        s                                       s                 o


                                         s                                      s
                   YT                                      O 1
                             YTe                           P   2

                              s                        o                                 s
                                             YT
                                                                                    s
                   o

s                                                1          s       B       sC
                              s
                                c                       s           s             s
               W                             s          s                   《
                    s                                               W
                        s
                              s
           s                「                                            W
                                                        s                           《
                            s                                           W
                        s                              s    /




               s                             W         $100,000
               s                                          s
                         s                    s            b            o              s
                                         s                   s           b
                                W
                                                       s


                    g       s        s                 s                     60     f
                   s




                                     4
    Case 19-12220-KBO       Doc 37       Filed 10/18/19          Page 8 of 27




                    s                                             b                W
                                 s                                    s
                    s                    s                                   s         s
                   YT

                                     c        B              C
                                                                     o
                            T    $                《                                            。
           T
                            s                                     o《                            o
           《                                                      。                             W
                             c        T          $
                                                                     o
                                《                                                      “
                    C                                                                   W
                                                                                       o


               YT           BYT “             C
                                           $200,000
                   o                     BYT “ C                         《                 》
                       B YT “            C

                    s                                                              c
           s            B        s               C                               $200,000
                                 s                                    B                        C
              B                  C    BYT “                  C               “       《
              ”                      《

          B             C       Smart King

P              ,        c        c                                   0 4 A
                    0 4 A                    2   A    4 A                                  」
                      ”B                 C
                                                     O   4               》
                        5

                       s                             、           s                              s
                       s                      o
              o                                          s               4
           o                                     》
                        5       》

                                     5
            Case 19-12220-KBO         Doc 37         Filed 10/18/19       Page 9 of 27




,       0 4 A                                                      o
                                 《            s
                    n                         o      n                             B           C


                            31
                   s                                                      s
                                                                               n
                   n

    s                       s                        B      s                 C
                            W            5                        「            s               s
                                                         s                b        W       g
                    s                            s                                       $2500 S
                                     「                                                        s
                                                  s            5              a YT
                    2                            s                                     s
                            s                                                          s
                   b                     sW              s                                 s
                                                             50

                            s                      W
                                                  s
                    s                                                              s               s


                                 s                                 sW                          O

                        •                    o          $50,000                P
                             s       f                10
                                 P
                        •                     m
                                                 。T                   《            oP
                                  s          f            10
                                     P
                        •                            c                               oP
                        •                                          P                  s        f
                                      10                                              P




                                                 6
        Case 19-12220-KBO        Doc 37          Filed 10/18/19         Page 10 of 27




                   •                          $500 S                            「       P
                             s       f                      10
                                P
                   •                                        1940
                        B            C             P
                   •             W                s
                       s                            s
               s                O
                   •                                                    45
                                d        90                  i                  o               ii
                            o            P        iii                            P      iv
                            o》                                                                       v
                                                  o                                                       P
                   •                                     d         90           Smart King


                                s        f                   W
                             W

                 《                                                      W
                 O      4
                                    P        5
                       o     《                                              P       6
                                                                                                         P
                                                                                    b       B
                 C

《                g                        YT                《           s                Smart King
                                                  Smart King                                 《


                                                                                                     《
                       W《

                                              s                             W

                                                        W
               s       Smart King

    「                                                                   「            s
                            《           31                               s                               P


                                             7
Case 19-12220-KBO    Doc 37       Filed 10/18/19    Page 11 of 27




                          「          s
                                 o                 s「   O   4   31
           s                       oP     5    31               s
               oP        6   31                             s
                                                    o

                c            T       $                    「          s       b
                                                           W
                    31
                                   31                                    b
                     Y             n          31
           「                 Y           「          s
                                 b                  s


         o




                              8
               Case 19-12220-KBO          Doc 37          Filed 10/18/19      Page 12 of 27




      s              o                n       「                                   s    B              C
    31O

 4                            s                    n          「         B             C
                     B                C                                O
31 “                 P

 5                  s                     n        「                                  s
                                  P

 6     。T           s                     n        「
                                  31          「            s   o                   「               「
           「                  「                           「                 P

       。              n        「                             o             n       「              s
                     s                            n         「                       o
 4         6              c                               s
                                                               O                s
     o                                「                   n       「    P                  s
n      「

       。              n        「                               o                              g
 4                              c                                      s

 9     。              4           6                                        s                      o
                      「            s                                          s                   s
                                                   「              s               9
                                          「               s               「           P

       。                  4           5        6                      9
                         31




                                                      9
          Case 19-12220-KBO   Doc 37    Filed 10/18/19    Page 13 of 27



                                            B


               T        Smart King                       IPO c           36
+X                                IPO                                c
     12                 36


                    ______________                       ____________
                        s                                     s
                                         _________                            _________
                                            YT                                    YT
     T+3            W                                            IPO          W
                                             s           36

                                             「
                                                         s
                                        100%                      「


     T+3; < T+4                   s                              IPO          W
                                             s           36
                      「
                      5%                     「
                                                         s
                                                                  「


     T+4; < T+5                   s                              IPO          W
                                             s           36
                      「
                      10%                    「                         s

                                                                 「


     T+5; < T+6                   s                              IPO          W
                                             s           36
                      「
                      20%                    「                         s

                                                                 「
  Case 19-12220-KBO   Doc 37   Filed 10/18/19   Page 14 of 27




T+6                       s    W                W               W

              「
                 Case 19-12220-KBO            Doc 37      Filed 10/18/19   Page 15 of 27



                             2019 Creditor Trust Non-Binding Term Sheet

                Yueting Jia (“YT”) intends, immediately following the effectiveness of his
individual restructuring and lifting of any applicable limitations, to (a) transfer the economic
interests in 90,588,235 units (representing 100% of the issued and outstanding units) of West Coast
LLC (“West Coast”), a Delaware limited liability company (the “West Coast Interests”), and
(b) cause to be transferred 147,058,823 Class B Preferred Shares of Smart King Ltd., a company
formed under the laws of the Cayman Islands (“Smart King”), which, upon transfer, will
automatically convert into Class B Ordinary Shares on a one-to-one basis (the “Smart King
Shares”), to the 2019 Creditor Liquidating Trust1 (the “Creditor Trust”) and the Late Filed Debt
Claims Reserve (as defined below) (collectively, the “Trust”) for the purposes of administering
and settling certain claims against YT. As of the date of this term sheet (this “Term Sheet”), the
Trust Assets (as defined below) are subject to certain limitations and prohibitions imposed by
(i) preliminary injunctions, freezing orders and/or similar orders from courts of competent
jurisdiction, which currently include courts of the British Virgin Islands and the United States
federal courts situated in the state of California (collectively, the “Injunctions”), (ii) that certain
Fourth Amended and Restated Memorandum and Articles of Association of Smart King adopted
as of May 15, 2019 (the “SK M&A”), and (iii) that certain Restructuring Agreement, dated as of
December 31, 2018, by and among Smart King, YT Season Smart Limited, a company formed
under the laws of the British Virgin Islands, and the other parties thereto (the “Restructuring
Agreement”).

                 Prior to the date of this Term Sheet, YT and FF Top Holding Ltd., a company
formed under the laws of the British Virgin Islands (“FF Top”), entered into a deed of undertaking,
pursuant to which they agreed, after the Injunctions are lifted or discharged and all other conditions
set forth in the SK M&A and the Restructuring Agreement are satisfied, to transfer the West Coast
Interests and the Smart King Shares to the Trust.


    Purpose                 The restructuring will, among other things, grant each holder of an
                            Allowed Debt Claim (as defined below) or Late Filed Debt Claim (as
                            defined below) a beneficial interest (a “Trust Interest”) in the Creditor
                            Trust or the Late Filed Debt Claims Reserve, as applicable, based on the
                            formula set forth herein.

                            The Trust will preserve, hold, manage and maximize the Trust Assets
                            for use in paying and satisfying the holders’ claims upon the earlier to
                            occur of (a) the consummation of a Liquidity Event (as defined below)
                            or Distribution Event (as defined below) and (b) the termination of the
                            Trust in accordance with the terms and conditions set forth in the
                            definitive trust agreement (the “Trust Agreement”).

    Assets of the Trust     The assets of the Trust shall consist of the following:



1
    Note: The Late Filed Debt Claims Reserve mechanism to be confirmed.
                Case 19-12220-KBO              Doc 37         Filed 10/18/19       Page 16 of 27



                            (a) all of the West Coast Interests, which represents a preferred
                            distribution right in connection with 30.8% of Smart King’s equity
                            interest (collectively owned by YT and the management of Faraday
                            Future), which will entitle YT to a priority distribution of up to
                            US$815.7 million (subject to certain adjustment), right after the return
                            of capital to the management, a special distribution of 10% of the
                            remaining amounts and thereafter, a normal distribution of 20% of the
                            balance owned by Pacific Technology Holding LLC;

                            (b) 147,058,823 Smart King Shares; and

                            (c) the Trust Expense Funded Amount contributed to the Trust by a
                            postpetition lender (the “Funding Source”) as provided herein
                            (collectively, the “Trust Assets”).

                            The Trustee shall engage an independent valuation firm to conduct a
                            valuation of the Trust Assets (other than the Trust Expense Funded
                            Amount) as of the date of their contribution to the Trust.

    Debt Claims             “Debt Claim” means any claim (as defined in section 101(5) of the
                            Bankruptcy Code) against YT that is (a) not an Administrative Expense
                            Claim, Priority Tax Claim, Priority Non-Tax Claim, or U.S. Secured
                            Claim (each as defined in the prepackaged chapter 11 plan of
                            reorganization filed by YT (the “Plan”) or (b) otherwise determined by
                            the Bankruptcy Court (as defined in the Plan) to be a Debt Claim.2

                             “Allowed Debt Claim Allocation Amount” means the Allowed
                            (as defined in the Plan) amount of a Debt Claim excluding the amount
                            of any unpaid interest, any penalty interest, any expenses and any other
                            fees related thereto.

                             “Allowed Debt Claim Distribution Amount” means the Allowed Debt
                            Claim Allocation Amount minus the sum of (i) the amount the holder of
                            such Debt Claim will receive from the primary obligor of such debt plus
                            (ii) the amount such holder will receive upon the disposition of any
                            assets that (a) have already been collateralized by YT or any other
                            person or entity, (b) have already been pledged by YT or any other
                            person or entity, and (c) YT, his wife Wei Gan, or any other person or
                            entity own that have been seized, attached, or frozen by Chinese
                            judiciary authorities plus (iii) if the primary debt obligation is satisfied
                            by conversion to equity in any jurisdiction, the corresponding reduction
                            in the amount of the Debt Claim on account of such conversion.



2
 Note: If the Trust is established pursuant to a consensual restructuring, the definitions in the Trust Agreement will
be modified accordingly.

                                                          2
          Case 19-12220-KBO       Doc 37       Filed 10/18/19   Page 17 of 27



                  “Late Filed Debt Claim” means a Debt Claim filed after the deadline set
                  by the Bankruptcy Court to file claims in the chapter 11 case but before
                  the occurrence of a Distribution Event that is recognized by YT, in his
                  sole discretion, and in an amount to be verified by the Trustee (as
                  defined below).

                  To the extent any holder of an Allowed Debt Claim continues to have
                  claims against any other person or entity (other than YT or his wife Wei
                  Gan), subject to the following proviso, such claims will remain
                  outstanding notwithstanding the transactions contemplated hereby;
                  provided, however, if on and after the date on which the claims of any
                  holder of a Debt Claim is paid in full in accordance with the terms of
                  this Term Sheet, any such Debt Claims shall thereafter be deemed to be
                  and in fact, paid in full in their entirety. Furthermore, to the extent any
                  holder of a Debt Claim has security or possession of any property or
                  assets of YT or any other person or entity, after such claims are paid in
                  full, such holder shall release and/or return any such property or assets
                  to YT or such other person or entity.

                  If on and after the date on which the Debt Claims of any creditor are
                  paid in part in accordance with the terms of this Term Sheet, then the
                  aggregate amount distributed to such creditor from the disposition of
                  Chinese frozen or secured assets shall be equal to the proceeds received
                  from the disposition of such frozen or secured assets less the partial
                  payments that have been made to such creditor through the Trust.

Late Filed Debt   On the effective date of the Plan, YT shall (a) establish a separate trust
Claims Reserve    (the “Late Filed Debt Claims Reserve”) to hold West Coast Interests
                  and Smart King Shares pending the recognition, in YT’s sole discretion,
                  but subject to verification of the amount of such claim by the Trustee, of
                  any Late Filed Debt Claims and (b) transfer 10% of the West Coast
                  Interests and Smart King Shares respectively to the Late Filed Debt
                  Claims Reserve. The Late Filed Debt Claims Reserve will have no
                  operations other than to make distributions to holders of Late Filed Debt
                  Claims in accordance with the distribution waterfall set forth on Exhibit
                  A attached hereto (the “Distribution Waterfall”) and will be managed by
                  the Trustee pursuant to a separate trust agreement with substantially
                  similar governance terms as the Trust Agreement.

                  The Trustee shall have the right in its discretion to (a) exchange the Late
                  Filed Debt Claims Reserve’s portion of the West Coast Interests and
                  Smart King Shares for direct Trust Interests in the Creditor Trust, which
                  shall provide the beneficiaries of the Late Filed Debt Claims Reserve
                  with the same share of distributions they are otherwise entitled to
                  receive under the Distribution Waterfall, and (b) distribute such Trust
                  Interests to the beneficiaries of the Late Filed Debt Claims Reserve in


                                           3
           Case 19-12220-KBO         Doc 37       Filed 10/18/19   Page 18 of 27



                     exchange for their beneficial interests in the Late Filed Debt Claims
                     Reserve.

                     In order for a holder of a Late Filed Debt Claim to receive a distribution
                     from the Late Filed Debt Claims Reserve, such holder must execute a
                     full release of YT and his wife Wei Gan from personal liability on all
                     claims in every jurisdiction. Any distribution to a Late Filed Debt Claim
                     shall be from the Late Filed Debt Claims Reserve and holders of Late
                     Filed Debt Claims shall have no recourse against the Creditor Trust or
                     YT.

Voting Rights with The Trustee shall exercise all voting rights with respect to the Smart
respect to Trust   King Shares as directed by FF Top; provided that the exercise of such
Assets             voting rights shall be in accordance with (a) the organizational and
                   governing documents of Smart King and (b) such other agreements that
                   are in effect as of the date of the Trust Agreement (including the SK
                   M&A and the Restructuring Agreement), in each case, to the extent
                   applicable.

Term                 The term of the Trust will extend until the sixth (6th) anniversary of the
                     effective date of the Trust Agreement (such six (6)-year period,
                     the “Initial Term”). The Creditor Trust Committee (as defined below)
                     may, upon delivery of written notice to the Trustee not later than ninety
                     (90) days prior to the expiration of the Initial Term, elect to extend the
                     Initial Term for up to three (3) additional one (1)-year periods (each, a
                     “Creditor Extension Term”) to allow for orderly liquidation of any
                     remaining Trust Assets. Subject to the limitations set forth above, the
                     Creditor Trust Committee may, upon delivery of written notice to the
                     Trustee not later than ninety (90) days prior to the expiration of the
                     then-current Creditor Extension Term, elect to extend such Creditor
                     Extension Term.

                     If the completion of an initial public offering on the New York Stock
                     Exchange, Nasdaq, the Hong Kong Stock Exchange, the London Stock
                     Exchange, or any other internationally recognized stock exchange with
                     respect to the shares of outstanding capital stock of Smart King or such
                     other relevant listing vehicle, as applicable (an “IPO”), occurs during
                     the Initial Term, YT may, upon delivery of written notice to the Trustee
                     and the Creditor Trust Committee not later than ninety (90) days prior to
                     the expiration of the Initial Term, elect to extend the Initial Term for up
                     to three (3) additional one (1)-year periods (each, a “YT Extension
                     Term”) in his sole discretion in order to liquidate any Smart King
                     Shares that remain unsold as of the expiration of the Initial Term.

                     The Trustee shall dissolve and wind up the Trust and distribute the Trust
                     Assets upon the expiration of (a) the Initial Term, if no YT Extension

                                              4
          Case 19-12220-KBO     Doc 37       Filed 10/18/19   Page 19 of 27



                 Term or Creditor Extension Term is exercised, or (b) the expiration of
                 the applicable YT Extension Term or Creditor Extension Term, as
                 applicable.

                 The Trustee may dissolve the Trust before the end of the Initial Term,
                 any Creditor Extension Term or any YT Extension Term if: (i) all of the
                 Allowed Debt Claim Distribution Amounts are fully paid and satisfied
                 and YT has approved the dissolution of the Trust; or (ii) a Liquidity
                 Event has occurred.

                 Upon termination of the Trust, the Trustee shall obtain a valuation of
                 the Trust Assets as of the termination date (performed by an
                 independent valuation firm selected by the Trustee and approved by the
                 Creditor Trust Committee and YT) and shall, as promptly as practicable
                 following the completion of the independent valuation, distribute the
                 Trust Assets in kind to the creditors in accordance with the Distribution
                 Waterfall.

Trustee          There shall be one (1) trustee (the “Trustee”) who shall be appointed in
                 accordance with the Trust Agreement. The Trust Agreement shall set
                 forth certain experience and independence criteria for the Trustee. If the
                 Trust is established pursuant to the Plan, the Trustee will be identified
                 prior to confirmation of the Plan. The Trustee shall act as a fiduciary
                 and shall not be personally liable in connection with the affairs of the
                 Trust or to any person except for such of the Trustee’s acts or omissions
                 that constitute fraud, willful misconduct or gross negligence as
                 determined by a court of competent jurisdiction. In addition, the
                 Trustee shall be indemnified by the Trust against and held harmless by
                 the Trust from any losses, claims, damages, liabilities, or expenses
                 (including without limitation, attorneys’ fees, disbursements, and related
                 expenses) to which the Trustee may become subject in connection with
                 any action, suit, proceeding, or investigation brought or threatened
                 against the Trustee in connection with any matter arising out of or
                 related to the Trust Agreement or the affairs of the Trust (other than in
                 respect of acts or omissions that constitute fraud, willful misconduct, or
                 gross negligence, as determined by a court of competent jurisdiction).
                 The Trustee shall be entitled to obtain customary fiduciary and/or errors
                 and omissions liability insurance and engage independent legal counsel
                 and financial advisors to assist with its evaluation of any matters with
                 respect to the Trust, including any Liquidity Event.

                 The Trustee shall be compensated by the Trust in an amount not to
                 exceed US$100,000 per annum (unless approved by the Creditor Trust
                 Committee). The Trustee shall be entitled to reimburse itself out of any
                 available cash in the Trust, for its actual out-of-pocket expenses and
                 against and from any and all loss, liability, expense, or damage which
                 the Trustee may sustain in good faith and without willful misconduct,

                                         5
          Case 19-12220-KBO      Doc 37        Filed 10/18/19   Page 20 of 27



                  gross negligence, or fraud in the exercise and performance of any of the
                  powers and duties of the Trustee under the Trust Agreement.

                  The Trustee may resign upon sixty (60) days’ advance written notice to
                  the Creditor Trust Committee so long as a replacement trustee has been
                  appointed.

                  The Creditor Trust Committee may remove the Trustee in the event the
                  Trustee commits any act or omission that constitutes fraud, breach of
                  fiduciary duty, willful misconduct, or gross negligence. Upon the
                  removal of the Trustee as set forth in the immediately preceding
                  sentence, the Creditor Trust Committee shall have the right to appoint a
                  replacement trustee, subject to approval by YT.

Expenses of the   On the effective date of the Trust Agreement, the Funding Source shall
Trust             contribute to the Trust as part of the Trust Assets US$600,000 in
                  immediately available funds for the purposes of funding the Trust’s
                  administration during the first three (3) years of the Initial Term,
                  including for retaining independent third party advisors (legal counsel,
                  an independent registered accounting firm, and an independent
                  valuation firm, among others), compensating the Trustee, and paying
                  such other fees and expenses incidental to the management and
                  administration of the Trust Assets during the first three (3) years of the
                  Initial Term. For each year during the Initial Term thereafter, no later
                  than thirty (30) days following the beginning of such year, the Funding
                  Source shall contribute to the Trust as part of the Trust Assets
                  US$200,000 in immediately available funds for the purposes of funding
                  the Trust’s administration during such year (the expenses referred to in
                  this paragraph are referred to herein as the “Initial Trust Expenses”).
                  For purposes of clarification, in no event shall the Funding Source be
                  required during the Initial Term to contribute to the Trust as part of the
                  Trust Assets more than US$1,200,000.

                  To the extent YT elects to extend the duration of the Trust beyond the
                  Initial Term pursuant to a YT Extension Term, the Funding Source shall
                  contribute to the Trust as part of the Trust Assets US$200,000 in
                  immediately available funds for the purposes of funding the Trust’s
                  administration during such YT Extension Term (such expenses, the “YT
                  Extension Expenses”).

                  To the extent the Creditor Trust Committee elects to extend the duration
                  of the Trust beyond the Initial Term, the creditors shall obtain financing
                  for the Trust in the amount of US$200,000 in the aggregate for each
                  Creditor Extension Term (with each creditor bearing his, her, or its pro
                  rata share of such amount) for the purposes of funding the Trust’s
                  administration (the “Additional Trust Expenses” and, together with the


                                           6
           Case 19-12220-KBO       Doc 37       Filed 10/18/19   Page 21 of 27



                   Initial Trust Expenses and the YT Extension Expenses the “Trust
                   Expense Funded Amount”).

Liquidity Event    The term “Liquidity Event” means the liquidation, dissolution or
                   winding up of Smart King.

Distributions;     On or after the completion of an IPO, the proceeds received by the Trust
Creditor Claims    from (i) any disposition of Smart King Shares or (ii) dividends or
Waterfall          distributions in respect of the Smart King Shares or the interest in West
                   Coast (each, a “Distribution Event”) will be distributed in accordance
                   with the Distribution Waterfall upon the earlier of (a) 60 days following
                   the occurrence of such Distribution Event, and (b) the termination of the
                   Trust.

                   The Trustee may delay or defer the distribution of any proceeds
                   (whether cash, securities, or other property) received by the Trustee in
                   respect of the Trust Assets to the creditors if the Trustee determines that
                   such deferral or delay is in the best interests of the creditors (including
                   if (a) the Trust or the Trust Assets are bound by an injunction, freeze
                   order, judgment or similar order or proceeding affecting such
                   distribution or (b) such distribution would violate applicable law).

Disposition of     The decision as to when and how much of the Trust Assets to dispose of
Smart King         after an IPO shall be governed in accordance with Exhibit B attached
Shares after the   hereto, and the Trustee shall, in accordance with instructions in
IPO                compliance with such Exhibit B, sell, transfer, or otherwise dispose of
                   any securities that are listed (the “Marketable Securities”) in one or
                   more open market transactions, private placement, or derivative
                   transactions. The proceeds shall be distributed in accordance with the
                   Distribution Waterfall.

                   At any time upon YT’s request, and subject to applicable securities law,
                   the Trustee shall distribute the Marketable Securities in kind to the
                   creditors in lieu of any cash distribution. The value of the Marketable
                   Securities shall be the average closing trading price for the five (5)
                   consecutive trading days immediately prior to the distribution.

Creditor Trust     The creditors shall be represented by a committee (the “Creditor Trust
Committee          Committee”), which shall consist of no more than five (5) creditors
                   holding Allowed Debt Claims. The members of the Creditor Trust
                   Committee shall serve as fiduciaries to the beneficiaries of the Trust and
                   not act in their individual interests. Members of the Creditor Trust
                   Committee must hold Allowed Debt Claims in excess of US$25 million
                   and have voted to accept the Plan. If more than five (5) such creditors
                   desire to serve on the Creditor Trust Committee, then YT has the right
                   to select two (2) of the members and the Trustee has the right to select
                   the remaining members. No creditor may serve on the Creditor Trust

                                            7
          Case 19-12220-KBO      Doc 37       Filed 10/18/19    Page 22 of 27



                 Committee if the Trustee determines that such creditor is not in a
                 position to serve as a fiduciary for all creditors based on such creditor’s
                 economic or other interests. The Creditor Trust Committee shall act by
                 the vote of a majority (over 50%) of the members thereof.

                 The members of the Creditor Trust Committee shall not be
                 compensated, but shall be reimbursed for all reasonable out-of-pocket
                 expenses, other than the fees and expenses of counsel to individual
                 members of the Creditor Trust Committee. The Creditor Trust
                 Committee may employ advisors for specified purposes, and the Trustee
                 may pay the fees and expenses of such advisors selected by the Creditor
                 Trust Committee.

                 The Trustee shall not take any of the following actions without the
                 consent of the Creditor Trust Committee:

                    •   incur expenses on behalf of the Trust in excess of US$50,000;
                        provided, however, that such approval shall be deemed granted
                        if not specifically denied within 10 business days after a written
                        request from the Trustee;
                    •   retain and pay certain advisors, including legal counsel,
                        independent accounting firms, valuation firms, and other third
                        parties to assist with the administration of the Trust Assets;
                        provided, however, that such approval shall be deemed granted
                        if not specifically denied within 10 business days after a written
                        request from the Trustee;
                    •   except as provided in the Trust Agreement, sell or transfer any
                        Trust Assets;
                    •   invest any moneys held by the Trust; provided, however, that
                        such approval shall be deemed granted if not specifically denied
                        within 10 business days after a written request from the Trustee;
                    •   settle or compromise any litigation claim in excess of US$5
                        million; provided, however, that such approval shall be deemed
                        granted if not specifically denied within 10 business days after a
                        written request from the Trustee;
                    •   take any action that would result in the Trust becoming an
                        “investment company” within the meaning of the Investment
                        Company Act of 1940, as amended; or
                    •   amend the Trust Agreement in any manner that is adverse to the
                        creditors.

Information      The Trustee shall cause to be prepared and distributed to the Creditor
Rights           Trust Committee (for further distribution to the creditors):

                    •   within forty-five (45) days after the end of each calendar quarter
                        and within ninety (90) days after the end of each calendar year

                                          8
           Case 19-12220-KBO         Doc 37        Filed 10/18/19   Page 23 of 27



                             (i) a statement of net assets of the Trust, (ii) a statement of
                             changes in net assets of the Trust, (iii) a statement of cash flows
                             of the Trust, (iv) a schedule summarized by type of investments
                             and assets, indicating acquisitions and dispositions, and (v) a
                             summary listing of the status of the resolution of claims
                             involving the Trust or any of the Trust Assets, if any; and
                         •   within ninety (90) days after the end of each calendar year
                             audited consolidated financial statements of Smart King, if they
                             are made available to the Trust.

Transferability of    The Trust Interests may not be transferred except upon the prior written
Trust Interests       consent of the Trustee (not to be unreasonably withheld, conditioned, or
                      delayed).

                      Notwithstanding the foregoing, the Trust Interests may not be
                      transferred to the extent that such transfer would (a) based on the advice
                      of counsel to the Trust, jeopardize the Trust’s tax treatment; (b) cause
                      the Trust to become subject to any governmental controls or regulations
                      that affect the administration of the Trust and the Trust Assets;
                      (c) violate applicable law (including any securities law) or any
                      instrument to which the Trust is a party or by which it is bound; or
                      (d) cause the Trust to become an “investment company” within the
                      meaning of the Investment Company Act of 1940, as amended.

Management            In order to align incentives and reward YT and other key members of
Incentive Plan        management in achieving Smart King’s strategic goals, it is anticipated
                      that Smart King will adopt a management incentive equity plan subject
                      to the consummation of the restructuring.
Governing Law         This Term Sheet and the Trust Agreement shall be governed and
                      construed in accordance with the laws of the State of Delaware, without
                      regard to its choice of law principles.

Amendments to         The Trust Agreement will not be amended without the approval of the
Trust Agreement       Creditor Trust Committee.

Subsequent Equity Nothing in this Term Sheet shall be construed as to prohibit or restrict in
Investment        any manner any subsequent equity investment in Smart King or any of
                  its subsidiaries by any person.

Release of Claims     To the maximum extent permitted by applicable law, each holder of a
                      Debt Claim shall be deemed to have released YT and his wife Wei Gan
                      from personal liability (if applicable) in every jurisdiction; provided,
                      however, that such holder shall continue disposing of the following
                      assets through judicial authorities in the People’s Republic of China to
                      satisfy such Creditor’s Claim through a mechanism that will be
                      mutually agreed to by the parties: (a) assets that have already been

                                               9
          Case 19-12220-KBO         Doc 37     Filed 10/18/19     Page 24 of 27



                    collateralized by YT or any other person or entity; (b) assets that have
                    already been pledged by YT or any other person or entity; (c) assets or
                    interests that YT, his wife Wei Gan, or any other person or entity own
                    that have been seized, attached, or frozen by Chinese judiciary
                    authorities.

                    Within thirty (30) days of the effective date of the Plan, each holder of a
                    Debt Claim is obligated to (i) withdraw or retract any litigations,
                    enforcement actions, arbitrations, and any other proceedings against YT
                    and his wife Wei Gan from the court or judicial authorities in all
                    jurisdictions, including, but not limited to, the People’s Republic of
                    China, or commit or confirm with the judicial authorities that YT or his
                    wife Wei Gan have fulfilled all their debt obligations or legal
                    responsibilities and (ii) file and execute any documents requested by YT
                    to evidence the above release. Unless and until a holder of a Debt Claim
                    complies with the preceding sentence and all of their obligations under
                    the Trust Agreement, such holder shall not be entitled to exercise any
                    voting rights with respect to the Trust or receive any distributions from
                    the Trust; provided, however, that YT reserves all rights to seek
                    enforcement by the Chinese judicial authorities of the rights provided
                    herein.
Parties’ Expenses   Each party shall be responsible for its respective fees and expenses
                    incurred in connection with the preparation and negotiation of this Term
                    Sheet and the Trust Agreement.




                                             10
             Case 19-12220-KBO         Doc 37     Filed 10/18/19     Page 25 of 27



                                            Exhibit A

                                  Creditor Claims Waterfall

        The Trust Assets of the Creditor Trust and the Late Filed Debt Claims Reserve shall be
distributed to the creditors, the Funding Source, and YT as follows:

   (a) First, pro rata from the Creditor Trust and the Late Filed Debt Claims Reserve, to the
       Funding Source, an amount equal to the amount contributed by the Funding Source
       during the Initial Term to provide for (i) the Initial Trust Expenses and (ii) the YT
       Extension Expenses, if any;

   (b) Second, pro rata from the Creditor Trust and the Late Filed Debt Claims Reserve, to each
       creditor, an amount equal to such creditor’s pro rata share of the Additional Trust
       Expenses, if any;

   (c) Third, pro rata from the Creditor Trust and the Late Filed Debt Claims Reserve, to each
       holder of an Administrative Expense Claim, Priority Tax Claim, Priority Non-Tax Claim,
       or U.S. Secured Claim that has elected to receive Trust Interests in full and complete
       settlement, release, and discharge of their claim against YT, equal to the Allowed amount
       of such claim;

   (d) Fourth, the remaining Trust Assets of the Late Filed Debt Claims Reserve, to holders of
       Late Filed Debt Claims, an amount equal to such holder’s pro rata share of the remaining
       Trust Assets held in the Late Filed Debt Claims Reserve (after accounting for the
       distributions pursuant to clauses (a) through (c) above, if any), until such holder has
       received aggregate distributions (in cash or in kind) pursuant to this clause (d) equal to
       the lessor of (i) such holder’s pro rata share of remaining Trust Assets that would be
       available to satisfy all Allowed Debt Claims and Late Filed Debt Claims; and (ii) the full
       amount of such Late Filed Debt Claim as verified by the Trustee;

   (e) Fifth, to the Creditor Trust, 100% of the amount of the remaining Trust Assets held in the
       Late Filed Debt Claims Reserve (after accounting for the distributions pursuant to clauses
       (a) through (d) above), if any;

   (f) Sixth, the Trust Assets remaining in the Creditor Trust after distributions pursuant to
       clauses (a) through (c) above and contributions from clause (e) above, to holders of
       Allowed Debt Claims, an amount equal to such holder’s pro rata share of the remaining
       proceeds held in the Creditor Trust, if any, until such holder has received aggregate
       distributions (in cash or in kind) pursuant to this clause (f) equal to the amount of such
       holder’s Allowed Debt Claim Distribution Amount; and

   (g) Seventh, to YT, 100% of the amount of the remaining proceeds (after accounting for the
       distributions pursuant to clauses (a), (b), (c), (d), and (f) above), if any.
        Case 19-12220-KBO          Doc 37      Filed 10/18/19    Page 26 of 27



                                       Exhibit B


Effective date of the   After Smart King           Same         After IPO but       Same
   Plan (T) plus        (“Company”)                             more than 36
number of years (12     completes the IPO                       calendar
 calendar months)       but up to 36                            months after
 after the effective    calendar months                         IPO
  date of the Plan      after IPO

                        ______________          _________       ____________      _________
                          Creditor Trust           YT            Creditor Trust       YT
                            Committee                              Committee
Less than T+3           N/A                    Can cause        If not sold       N/A
                                               disposition of   within 36
                                               up to 100%       calendar months
                                               of Company       after the IPO,
                                               shares owned     can cause
                                               by the           disposition of
                                               Creditor         remaining
                                               Trust or the     Company
                                               Late Filed       shares owned
                                               Debt Claims      by the Creditor
                                               Reserve          Trust or the
                                                                Late Filed Debt
                                                                Claims Reserve
More than T+3; <        Can cause              Can cause        If not sold       N/A
T+4                     disposition of up to   disposition of   within 36
                        5% of Company          remaining        calendar months
                        shares owned by        Company          after the IPO,
                        the Creditor Trust     shares owned     can cause
                        or the Late Filed      by the           disposition of
                        Debt Claims            Creditor         remaining
                        Reserve                Trust or the     Company
                                               Late Filed       shares owned
                                               Debt Claims      by the Creditor
                                               Reserve          Trust or the
                                                                Late Filed Debt
                                                                Claims Reserve
More than T+4; <        Can cause              Can cause        If not sold       N/A
T+5                     disposition of up to   disposition of   within 36
                        10% of Company         remaining        calendar months
                        shares owned by        Company          after the IPO,
                        the Creditor Trust     shares owned     can cause
                        or the Late Filed      by the           disposition of
                                               Creditor         remaining
        Case 19-12220-KBO     Doc 37      Filed 10/18/19   Page 27 of 27



                   Debt Claims            Trust or the   Company
                   Reserve                Late Filed     shares owned
                                          Debt Claims    by the Creditor
                                          Reserve        Trust or the
                                                         Late Filed Debt
                                                         Claims Reserve
More than T+5; <   Can cause              Can cause      If not sold     N/A
T+6                disposition of up to   disposition of within 36
                   20% of Company         remaining      calendar months
                   shares owned by        Company        after the IPO,
                   the Creditor Trust     shares owned can cause
                   or the Late Filed      by the         disposition of
                   Debt Claims            Creditor       remaining
                   Reserve                Trust or the   Company
                                          Late Filed     shares owned
                                          Debt Claims by the Creditor
                                          Reserve        Trust or the
                                                         Late Filed Debt
                                                         Claims Reserve
More than T+6      Can cause              N/A            N/A             N/A
                   disposition of all
                   Company shares
                   owned by the
                   Creditor Trust or
                   the Late Filed Debt
                   Claims Reserve
